Non-Compliant Amendment
The reply filed on 6/8/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): several claims are not under the proper claim status, for instance claims 2 and 11 have been amended to exclude the previously submitted SEQ ID’s. Furthermore claim 3 and 12 have been amended from the previous claim set filed 4/13/2020 but do not contain the proper claim identifier. Claims 1 and 10 feature added material in line 2 of each "substantially stable" without correctly underling the new material. Also claim 10 deleted biodegradable before linkage without striking through. Claims 3 and 12 deleted the phrase "wherein the polymeric composition is covalently functionalized", without striking through.  It appears applicants have amended the first claim set filed 1/23/2020 and not the latter amended claim set filed 4/13/2020.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER  37 CFR 1.136(a).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618